           Case 2:18-cr-00131-RAJ Document 1375 Filed 07/28/20 Page 1 of 1




1                                                                The Honorable Richard A. Jones

2
3
4
5
6
                         IN THE UNITED STATES DISTRICT COURT
7                      FOR THE WESTERN DISTRICT OF WASHINGTON
8
     UNITED STATES OF AMERICA,                   ) NO. 2:18-CR-00131-RAJ-21
9                                                )
10                            Plaintiff,         )
            vs.                                  ) ORDER GRANTING MOTION
11                                               ) TO SEAL EXHIBITS
12                                               )
     CARLOS DENMARK DENNIS,                      )
13                                               )
14                            Defendant.         )
                                                 )
15
16
            This matter has come before the Court on Defendant’s Motion to Seal Exhibits A, J,
17
     K, K-1, O and R to Mr. Dennis’ Motion to Reduce Sentence. The Court has reviewed the
18
     motion and records in this case and finds there are compelling reasons to permit the filing
19
     under seal of Exhibits A, J, K, K-1, O and R to the Motion to Reduce Sentence, due to the
20
21   sensitive information contained therein.

22          IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #1372) is GRANTED.
23   Exhibits A, J, K, K-1, O and R to Defendant’s Motion to Reduce Sentence shall remain filed
24   under seal.
25          DATED this 28th day of July, 2020.
26
27
28
                                                      A
                                                      The Honorable Richard A. Jones
29                                                    United States District Judge
30
31   ORDER GRANTING MOTION TO SEAL EXHIBITS - Page 1                SMITH LAW FIRM
                                                                    314 North Second Street
                                                                      Yakima, WA 98901
                                                                        (509) 457-5108
